Citation Nr: 1015752	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-29 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for anaplastic 
oligodendroglioma.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1975.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2008 rating decision of the 
Detroit, Michigan, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran asserts that he has anaplastic oligodendroglioma 
(brain cancer/tumor) as a result of service.  More 
specifically, he asserts his anaplastic oligodendroglioma is 
a result of exposure to radiation in association with his 
occupation as a repairman on the Hawk Missile System during 
service, as reflected on his DD Form 214.  

Private records, dated from 2005 to 2006, to include a 
pathology report, establish a diagnosis of Grade 4 
oligoastrocytoma.  In May 2006, the Veteran's private doctors 
opined that it was at least as likely as not that his 
anaplastic oligodendroglioma is related to his occupational 
duties related to the Hawk Missile System.  In an April 2008 
private letter, the Veteran's doctor concluded that the 
Veteran's brain tumor was related to exposure to ionizing 
radiation in association with having worked on the Hawk 
Missile system, to include ionizing radiation exposure from 
klystrons.  

Service connection for a disability claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed Veteran.  
A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; internment as a prisoner of war 
(or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946; or the Veteran's presence at certain specified 
additional locations.  See 38 C.F.R. § 3.309(d)(3).

In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  
The presumptively service-connected diseases specific to 
radiation-exposed veterans are the following: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo- 
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).

In this case, the Veteran is not shown to be a "radiation-
exposed veteran" as that term is defined in 38 C.F.R. § 
3.309(d)(3).  

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service in 
an ionizing-radiation-exposed Veteran may be service 
connected if the VA Undersecretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a Veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (2) the Veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest in the period specified, the claim 
will be referred to the VA Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the VA 
Undersecretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the VA Undersecretary of Health.  38 
C.F.R. § 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure.  38 
C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases 
include the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2).  A disease is also considered a radiogenic 
disease where competent scientific or medical evidence that 
the claimed condition is a radiogenic disease is received.  
See 38 C.F.R. § 3.311(b)(4).

A brain tumor is a radiogenic disease.  It was diagnosed in 
2005, 5 years or more after the Veteran's service.  In order 
to determine if the Veteran was exposed to ionizing radiation 
as he has claimed, VA contacted the Department of the Army 
stated that the United States Army Dosimetry Center (USADC) 
reported that they were not in possession of any records of 
the Veteran being occupationally exposed to ionizing 
radiation while in service.  In light of the Veteran's 
assertions and the evidence in this case, the Veteran's 
claims file should be sent to the VA Under Secretary for 
Benefits for appropriate action under 38 C.F.R. § 3.311(c), 
to include an opinion from the VA Under Secretary for Health 
as to whether it is at least as 


likely as not that the Veteran's anaplastic oligodendroglioma 
was caused by radiation exposure in service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the case to the 
Under Secretary for Benefits to obtain an 
opinion as to whether sound scientific and 
medical evidence supports the conclusion 
that it is at least as likely as not that 
the Veteran's anaplastic oligodendroglioma 
is a result of exposure to radiation 
during service.

2.  In light of the above, the claim 
should be readjudicated.  All action 
taken, to include identification of 
sources contacted and efforts made in 
association with the development on 
remand, should be documented in the claims 
file.  The AOJ should review any opinion 
obtained for adequacy and if further 
action in that regard is necessary, such 
should be accomplished prior to returning 
the claims file to the Board.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to 
respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


